Title: From Thomas Jefferson to Thomas Newton, 8 December 1802
From: Jefferson, Thomas
To: Newton, Thomas


          
            Dear Sir
            Washington Dec. 8. 1802.
          
          I have the pleasure now to inclose you a copy of the act of assembly which you desired. it could not be authenticated in any way: but I send you mr Carr’s letter, which assures me that it is an accurate copy. Accept assurances of my esteem & great respect.
          
            Th: Jefferson
          
        